                Case 20-11177-KBO               Doc 210       Filed 06/22/20         Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
AKORN, INC., et al.,1                                             ) Case No. 20-11177 (KBO)
                                                                  )
                                   Debtors.                       ) (Jointly Administered)
                                                                  )

                    NOTICE OF SALE BY AUCTION AND SALE HEARING


        PLEASE TAKE NOTICE that on May 21, 2020, the above-captioned debtors and
debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion Seeking Entry of an
Order (A) Approving Bidding Procedures, (B) Scheduling an Auction and Sale Hearing, (C)
Approving the Form and Manner of Notice Thereof, (D) Establishing Procedures for the
Assumption and Assignment of Certain Executory Contracts and Leases, and (E) Granting
Related Relief [Docket No. 18] (the “Sale Motion”)2 with the United States Bankruptcy Court for
the District of Delaware (the “Court”) seeking, among other things, entry of an order (the “Sale
Order”) authorizing and approving: (a) the sale of the Debtors’ Assets to Akorn Holdings Topco
LLC (the “Stalking Horse Bidder”), free and clear of liens, claims, encumbrances, and other
interests, except as set forth in the Stalking Horse APA, or an alternative asset purchase
agreement with a Successful Bidder at auction (the “Sale”); and (b) the assumption and
assignment of executory contracts and unexpired leases (collectively, the “Contracts”).

       PLEASE TAKE FURTHER NOTICE that the Debtors are soliciting offers for the
purchase of the Assets consistent with the bidding procedures (the “Bidding Procedures”)
approved by the Court by entry of an order on June 15, 2020 [Docket No. 181]
(the “Bidding Procedures Order”). All interested bidders should carefully read the Bidding
Procedures and Bidding Procedures Order. To the extent that there are any inconsistencies
between this notice and the Bidding Procedures or Bidding Procedures Order, the Bidding
Procedures or Bidding Procedures Order, as applicable, shall govern in all respects.

         PLEASE TAKE FURTHER NOTICE that, if the Debtors receive qualified competing

1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
    Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
    Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
    Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
    Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
    and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
    Lake Forest, Illinois 60045.
2   Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the
    Sale Motion.
              Case 20-11177-KBO            Doc 210   Filed 06/22/20      Page 2 of 4




bids within the requirements and time frame specified by the Bidding Procedures, the Debtors
will conduct an auction (the “Auction”) of the Assets on August 10, 2020 at 9:00 a.m.
(prevailing Eastern Time) at the offices of Kirkland & Ellis LLP, 601 Lexington Avenue,
New York, New York 10022-4611 (or at any other location as the Debtors may hereafter
designate on proper notice).

        PLEASE TAKE FURTHER NOTICE that the Debtors will seek approval of the Sale
at a hearing scheduled to commence on or before August 20, 2020, at 1:00 p.m. (prevailing
Eastern Time) (the “Sale Hearing”) before the Honorable Karen B. Owens, United States
Bankruptcy Judge for the Bankruptcy Court for the District of Delaware, 824 North Market
Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

         PLEASE TAKE FURTHER NOTICE that, except as otherwise set forth in the Bidding
Procedures Order with respect to any objections to proposed cure amounts or the assumption and
assignment of Contracts, objections to the relief requested in the Sale Motion must: (a) be in
writing; (b) conform to the applicable provisions of the Bankruptcy Rules and the Local Rules;
(c) state with particularity the legal and factual bases for the objection and the specific grounds
therefor; and (d) be filed with the Court and served so as to be actually received on or before
August 14, 2020 at 5:00 p.m. (prevailing Eastern Time) by the following parties:

              Counsel to the Debtors                          Co-Counsel to the Debtors

                Kirkland & Ellis LLP                        Richards, Layton, & Finger, P.A.
              300 North LaSalle Street                            920 N. King Street
               Chicago, Illinois 60654                       Wilmington, Delaware 19801
              Attn.: Patrick J. Nash, Jr                          Attn.: Paul N. Heath
                  Gregory F. Pesce                                   Paul N. Heath
               Christopher M. Hayes                                Amanda R. Steele
                                                                   Zachary I. Shapiro
               Kirkland & Ellis LLP                               Brett M. Haywood
                601 Lexington Ave
            New York, New York 10022
             Attn. Nicole L. Greenblatt

            Counsel to the Committee                          The United States Trustee

                Jenner & Block LLP                         Office of the United States Trustee
                  353 N. Clark St.                            for the District of Delaware
                 Chicago, IL 60654                      844 King Street, Suite 2207, Lockbox 35,
               Attn: Catherine Steege                        Wilmington, Delaware 19801
                  Landon Raiford                                 Attn.: Jane M. Leamy
                 William Williams

                        And

            Saul Ewing Arnstein & Lehr
        1201 North Market Street, Suite 2300
              Wilmington, DE 19801
                 Attn: Mark Minuti
                   Luke Murley




                                                 2
             Case 20-11177-KBO            Doc 210      Filed 06/22/20      Page 3 of 4



       Counsel to the Stalking Horse Bidder               Co-Counsel to the Stalking Horse Bidder

            Gibson Dunn & Crutcher                            Young Conaway Stargatt & Taylor
                200 Park Avenue,                                  1000 North King Street
           New York, New York 10166                               Wilmington, DE 19801
             Attn.: Scott J Greenberg                              Attn: Robert S. Brady
                Michael J. Cohen

          Counsel to the Ad Hoc Group                         Co-Counsel to the Ad Hoc Group

            Gibson Dunn & Crutcher                            Young Conaway Stargatt & Taylor
                200 Park Avenue,                                  1000 North King Street
           New York, New York 10166                               Wilmington, DE 19801
             Attn.: Scott J Greenberg                              Attn: Robert S. Brady
                Michael J. Cohen

              Counsel to the Term Loan Agent under the Debtors’ Term Loan Agreement

                               Wilmer Cutler Pickering Hale and Dorr LLP
                                        7 World Trade Center,
                                        250 Greenwich Street,
                                        New York, NY 10007
                                       Attn: Andrew Goldman


        CONSEQUENCES OF FAILING TO TIMELY MAKE AN OBJECTION

     ANY PARTY OR ENTITY WHO FAILS TO TIMELY MAKE AN OBJECTION
TO THE SALE ON OR BEFORE THE SALE OBJECTION DEADLINE IN
ACCORDANCE WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER
BARRED FROM ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH
RESPECT TO THE TRANSFER OF THE DEBTORS’ ASSETS FREE AND CLEAR OF
ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, EXCEPT AS
SET FORTH IN THE APPLICABLE PURCHASE AGREEMENT.

         PLEASE TAKE FURTHER NOTICE that copies of the Sale Motion,
Bidding Procedures, and Bidding Procedures Order, as well as all related exhibits, including
the Stalking Horse APA and the proposed Sale Order, are available: (a) free of charge upon
request to Kurtzman Carson Consultants LLC (the notice and claims agent retained in these
chapter 11 cases) by calling (877) 725-7539 (U.S./Canada) or (424) 236-7247 (International);
(b) by visiting the website maintained in these chapter 11 cases at www.kccllc.net/akorn; or
(c) for a fee via PACER by visiting http://www.deb.uscourts.gov.



                           [Remainder of page intentionally left blank]




                                                  3
             Case 20-11177-KBO        Doc 210     Filed 06/22/20      Page 4 of 4




        PLEASE TAKE FURTHER NOTICE that you may obtain additional information
concerning the above-captioned chapter 11 cases at the website maintained in these chapter 11
cases at www.kccllc.net/akorn.

Wilmington, Delaware
June 22, 2020

/s/ Paul N. Heath
RICHARDS, LAYTON & FINGER, P.A.                  KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                         KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                      Patrick J. Nash, Jr., P.C. (pro hac vice admission pending)
Zachary I. Shapiro (No. 5103)                    Gregory F. Pesce (pro hac vice admission pending)
Brett M. Haywood (No. 6166)                      Christopher M. Hayes (pro hac vice admission pending)
One Rodney Square                                300 North LaSalle Street
920 N. King Street                               Chicago, Illinois 60654
Wilmington, Delaware 19801                       Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                   Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                                    patrick.nash@kirkland.com
Email:          heath@rlf.com                                     gregory.pesce@kirkland.com
                steele@rlf.com                                    christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com                  -and-

Proposed Co-Counsel for the                      KIRKLAND & ELLIS LLP
Debtors and Debtors in Possession                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 Nicole L. Greenblatt, P.C. (pro hac vice admission pending)
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:     (212) 446-4800
                                                 Facsimile:     (212) 446-4900
                                                 Email:         nicole.greenblatt@kirkland.com

                                                 Proposed Co-Counsel for the
                                                 Debtors and Debtors in Possession




                                             4
